TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 17, 2014



                                     NO. 03-12-00801-CV


 Robertson County: Our Land, Our Lives (RCOLOL); and Roy Henrichson, Appellants

                                                v.

                      Texas Commission on Environmental Quality and
                     Oak Grove Management Company, LLC, Appellees




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on October 23, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. We therefore order that the motion for rehearing filed by

Robertson County: Our Land, Our Lives (RCOLOL); and Roy Henrichson is denied; that the

opinion and judgment dated June 6, 2014, are withdrawn; and that the district court’s judgment is

affirmed. The appellants shall pay all costs relating to this appeal, both in this Court and the

court below.